Case: 13-12244    Date Filed: 09/24/2014   Page: 1 of 6


                                                           [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-12244
                       ________________________

         D.C. Docket Nos. 2:12-cv-00585-JES; 9:06-bk-05685-FMD


In Re: BONITA B. PHILLIPS,
       JEFFREY S. PHILLIPS,

                                       Debtors.
______________________________________________________

EPIC AVIATION, LLC,

                                               Plaintiff - Appellant,

versus

BONITA B. PHILLIPS,
JEFFREY S. PHILLIPS,

                                               Defendants - Appellees.


                       ________________________

                             No. 13-12357
                       ________________________

         D.C. Docket Nos. 2:13-cv-00113-JES; 9:06-bk-05685-FMD
              Case: 13-12244    Date Filed: 09/24/2014   Page: 2 of 6


In Re: BONITA B. PHILLIPS,
       a.k.a. Bonnie B. Phillips,
       JEFFREY S. PHILLIPS,

                                        Debtors.
____________________________________________________

EPIC AVIATION, LLC,

                                                 Plaintiff - Appellant,

versus

BONITA B. PHILLIPS,
a.k.a. Bonnie B Phillips,
JEFFREY S. PHILLIPS,
DIANE L. JENSEN,
Chapter 7 Trustee,
                                                 Defendants - Appellees.




                            ________________________

                                  No. 13-12536
                            ________________________

           D.C. Docket Nos. 2:12-cv-00669-JES; 9:06-bk-05685-FMD



In Re: BONITA B. PHILLIPS,
       JEFFREY S. PHILLIPS,

                                        Debtors.
______________________________________________________

                                        2
                Case: 13-12244     Date Filed: 09/24/2014   Page: 3 of 6




EPIC AVIATION,

                                                    Plaintiff - Appellant,

versus

BONITA B. PHILLIPS,
JEFFREY S. PHILLIPS,

                                                    Defendants - Appellees.

                             ________________________

                     Appeals from the United States District Court
                          for the Middle District of Florida
                            ________________________

                                 (September 24, 2014)

Before HULL, MARCUS and BLACK, Circuit Judges.

PER CURIAM:

         Epic Aviation, LLC (Epic) appeals the district court’s consolidated appeal of

three bankruptcy court orders. The first order granted Bonita B. Phillips and

Jeffrey S. Phillips (Debtors) an extension of time to make a settlement payment

(the Auction Order, No. 13-12244). The second order dissolved Epic’s lis pendens

on Debtors’ home (the Lis Pendens Order, 13-12536). The third order authorized

Debtors to sell their home free and clear of any interest held by Epic (the Sale

Order, 13-12357).




                                           3
              Case: 13-12244     Date Filed: 09/24/2014    Page: 4 of 6


      Epic first appealed the bankruptcy court orders to the district court. The

district court affirmed the Auction Order and Lis Pendens Order, and vacated the

Sale Order.

                                I. BACKGROUND

      As the parties are familiar with the history of this case, we only briefly

recount the relevant facts. In May 2007, the Debtors entered into a Settlement

Agreement with the bankruptcy Trustee providing, inter alia, that the Trustee

would receive a lien on Debtors’ home and $825,000 at the time of sale. The

Settlement Agreement did not set a payment deadline or prohibit the Trustee from

selling her contract rights. The bankruptcy court approved the Settlement

Agreement on October 9, 2007.

      On September 28, 2012, the Trustee auctioned her rights in the Settlement

Agreement. At the auction, Epic bid $825,000. The Debtors then offered to pay

off the original Settlement Agreement in full. The Trustee told the Debtors to wire

the money by October 2, 2012; otherwise, she would sell her rights in the

Settlement Agreement to Epic.

      On October 2, 2012, the Debtors moved for an extension of time to make the

$825,000 payment. The bankruptcy court issued an order a week later stating that

if the Debtors failed to pay the full $825,000 by October 11, 2012, the Trustee

would sell her Settlement Agreement rights to Epic.


                                          4
              Case: 13-12244     Date Filed: 09/24/2014   Page: 5 of 6


                                 II. DISCUSSION

A. The Auction Order Appeal (No. 13-12244)

      We review for abuse of discretion a bankruptcy court’s ruling on a motion

for an extension of time. In re Coady, 588 F.3d 1312, 1316 (11th Cir. 2009).

After reviewing the record, we find no abuse of discretion. The Settlement

Agreement contained no payment deadline, and the Debtors’ motion for an

extension of time was timely filed within the Trustee’s 48-hour deadline.

      To the extent Epic argues “[t]he Auction Order is a sale of assets order

governed by Bankruptcy Code § 363[(b)]” (Appellant Br. 33) Epic’s appeal is

moot. Epic failed to obtain a stay as required under § 363(m). In re The Charter

Co., 829 F.2d 1054, 1056 (11th Cir. 1987).

B. The Lis Pendens Appeal (No. 13-12536)

      In light of our affirmance of the bankruptcy court’s discretion to grant an

extension of time, the bankruptcy court did not abuse its discretion by dissolving

Epic’s lis pendens on the Debtors’ home.

C. The Sale Order Appeal (No. 13-12357)

      Epic’s appeal of the Sale Order is moot. The bankruptcy court granted the

Sale Order. Epic challenged, and the district court vacated, the Sale Order. Now,

even though Epic has already obtained the relief it desired, Epic appeals, arguing

that the bankruptcy court erred by granting the Sale Order in the first instance. In


                                           5
              Case: 13-12244     Date Filed: 09/24/2014   Page: 6 of 6


essence, Epic is asking this Court to vacate an order that has already been vacated.

There is no controversy here. Thus, entertaining this appeal would amount to an

“impermissible advisory opinion.” Sierra Club v. E.P.A., 315 F.3d 1295, 1299

(11th Cir. 2002).

                                III. CONCLUSION

      For the foregoing reasons, we affirm the district court’s order affirming the

Auction Order and the Lis Pendens Order. We dismiss Epic’s Sale Order Appeal

as moot.

       AFFIRMED IN PART; DISMISSED IN PART.




                                          6